Citation Nr: 1710481	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the Veteran's claim was subsequently transferred to the Philadelphia, Pennsylvania RO.

The claim was previously before the Board in August 2015 when it was remanded for the Veteran to be afforded a hearing before a Veterans Law Judge of the Board.

The Veteran testified at a hearing before the undersigned in February 2017.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his osteoarthritis and osteopenia of the left fifth metacarpophalgeal (MCP) joint, with deficits of flexion and scar tissue and contracture of the tendon sheath, is due to his service.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis and osteopenia of the left fifth MCP joint, with deficits of flexion and scar tissue and contracture of the tendon sheath, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran seeks entitlement to service connection for a left hand disability.  Service treatment records reveal that the Veteran was treated for an injury of the dorsal aspect of the left hand.  Later, in July 1955, the Veteran was treated for an abscess with lymphangitis of the left hand.  In March 1956 the Veteran was treated for tonsillitis.  The provider noted that the Veteran had a deformity of the fifth finger on the left hand and indicated that the Veteran should go to the orthopedic clinic.  In September 1958 an x-ray was requested of this left hand because of pain and swelling.

The Veteran reported at the hearing before the undersigned that his hand has bothered him since his injury in service.  

The Veteran was afforded a VA examination in June 2014.  In the July 2014 examination report it was noted that the Veteran was relevantly diagnosed with osteoarthritis and osteopenia of the left hand.  The Veteran was noted to report that he was struck on the left fifth MCP joint by a spring from another soldier's weapon in 1955.  He had a laceration that was repaired soon after, but then developed an infection.  He was hospitalized.  The Veteran reported that since then he lost prominence of his left fifth MCP joint, decreased grip strength and inability to fully flex at the MCP joint.  Diagnostic tests of the left hand were noted to reveal no change in multilevel degenerative osteoarthritic changes in the left hand and wrist most severe in the fifth MCP joint, generalized osteopenia of the visualized bony structures, and mild circumferential soft tissue swelling and edema noted surrounding the left hand and wrist most prominently surrounding the proximal aspect of the second finger.  The examiner opined that the currently diagnosed hand disability was less likely related to service, essentially because cellulitis and lymphangitis do not cause osteoarthritis or osteopenia.  Cellulitis is an infection of the lymph channels.  Conditions of the skin, soft tissues and lymph channels do not affect bones or joints.  Both the Veteran's hands are affected by osteoarthritis of the hand and osteopenia, which suggested the arthritis and the osteopenia are related to his advanced age. 

In September 2014 the Veteran's private provider, Dr. S.G. indicated that he reviewed notes from the Veteran's military service.  Dr. S.G. reported that a recoil spring from an M-1 rifle impacted into the dorsal aspect of the Veteran's right hand.  The doctor noted that he reviewed the nature of the coil spring, the significant amount of coils, and the amount of pressure this would generate in this clinical case scenario.  Dr. S.G. continued to note that days later the Veteran had edema and was diagnosed with abscess with lymphangitits to the dorsal aspect of the left hand.  The Veteran was hospitalized where he was treated with incision, drainage, and medication.  Dr. S.G. noted that a service treatment record thereafter indicated that the Veteran had a deformity of the left fifth finger and should go to the orthopedic clinic.  Dr. S.G. stated that the Veteran's left hand reveals residual deficits of flexion and grip strength consistent with the nature of the penetrating injury and associated cellulitis with incision and drainage.  The provider rendered the opinion that it was within reasonable medical probability the Veteran still suffers from residual deficits from the injury sustained.  The anatomic location of an injury over the joint capsule with the associated cellulitis is well documented to the residual deficits even 59 years later.  The Veteran had difficulties with flexion and scar tissue and contracture of the tendon sheath which were common.  Dr. S.G. continued to note that a service treatment note after the initial injury and treatment noted a deformity and that the deformity remained and was creating deficits and limitations.  The doctor summarized that the Veteran had residual deficits based upon the penetrating injury sustained to his left hand while in service.

Affording the Veteran the benefit of the doubt, the Board finds that service connection for osteoarthritis and osteopenia of the left fifth MCP joint, with deficits of flexion and scar tissue and contracture of the tendon sheath, is warranted.  The Veteran's service treatment records reveal that the Veteran injured his left hand in service and was thereafter treated for an infection of the left hand.  Thereafter, the Veteran was noted in a service treatment record to have a deformity of the left fifth finger.  Post service, the Veteran has complained that his hand has bothered him since service.  Although a VA medical examiner found that the Veteran's osteoarthritis and osteopenia were related to his active service, a private provider has, after review of the pertinent service treatment records, opined that the Veteran continues to have residual deficits based upon the injury in service.  These deficits were identified as deficits of flexion and scar tissue and contracture of the tendon sheath.  Therefore, as the evidence is at least in equipoise that the Veteran's current osteoarthritis and osteopenia of the left fifth MCP joint, with deficits of flexion and scar tissue and contracture of the tendon sheath, is due his injury in service, service connection is granted. 


ORDER

Service connection for osteoarthritis and osteopenia of the left fifth MCP joint, with deficits of flexion and scar tissue and contracture of the tendon sheath, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


